            Case 1:19-cv-01726-TNM Document 16 Filed 01/17/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
THE CENTER FOR INVESTIGATIVE           )
REPORTING, et al.,                     )
                                       )
      Plaintiffs,                      )
                                       )
      v.                               ) Civil Action No.: 19cv1726 (TNM)
                                       )
UNITED STATES                          )
DEPARTMENT OF STATE,                   )
                                       )
      Defendant.                       )
______________________________________ )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order, dated December 20, 2019, the parties hereby

submit the following Joint Status Report.

                                      Background Summary

       1.       This matter involves a Freedom of Information Act (“FOIA”) request by the

Plaintiffs The Center for Investigative Reporting and Matthew Smith (hereinafter “Plaintiffs”) to

the State Department, dated March 8, 2019, seeking documents related to communications

between identified individuals and corporations with the office of the United States Ambassador

to the Ukraine. ECF No. 1.

       2.       In the last status report filed on December 18, 2019, the parties notified the Court

that while the State Department had finished its processing and production of the FOIA Request,

the parties disputed whether it was appropriate for the Court to set a briefing schedule at that

time. Plaintiffs requested that a briefing schedule be set. Defendants requested that Court delay

the setting of a briefing schedule so that the parties could have further discussions and attempt to

narrow the issues for briefing. In a Minute Order, dated December 20, 2019, the Court ordered
            Case 1:19-cv-01726-TNM Document 16 Filed 01/17/20 Page 2 of 4



the parties to file a further status report no later than January 17, 2020, addressing (1) the status

of the parties’ ongoing discussions regarding production; (2) whether dispositive motions will be

necessary and, if so, a proposed briefing schedule; and (3) whether the Defendant will submit a

Vaughn Index.

                                           Status and Progress

       3.         The parties have had further discussions regarding the case and have further

narrowed the issues for briefing.

       4.         The parties submit that dipositive motions will be necessary, and that, as part of

summary judgment briefing, Defendant will submit a Vaughn index.

       5.         The parties have unfortunately been unable to agree, however, on the precise

timing of a briefing schedule.

       6.         Plaintiffs’ Statement:

             a.      Plaintiffs propose that the Court set a summary judgment briefing schedule as

                     follows:

                      i. the State Department will file its motion for summary judgment on or
                         before February 14, 2020;

                     ii. Plaintiffs will file their cross-motion for summary judgment and
                         opposition to the State Department’s motion on or before March 16, 2020;

                    iii. the State Department will file its opposition to the Plaintiffs’ cross-motion
                         and reply in support of its motion on or before April 16, 2020; and

                     iv. Plaintiffs will file their reply in support of its cross-motion on or before
                         May 1, 2020.

             b.      The briefing schedule requested by Plaintiffs is not onerous. For example, the

                     briefing schedule is slower than the pace adopted in another Ukraine-related

                     FOIA case in this District, New York Times v. Office of Management and

                     Budget, 19 Civ. 03562 (ABJ). In that case, which was filed five months after
                                                   -2-
     Case 1:19-cv-01726-TNM Document 16 Filed 01/17/20 Page 3 of 4



              this case, Defendant’s opening brief is due February 10, 2020, four days

              before the schedule proposed by Plaintiffs in this case. Finally, while it

              appears counsel for Defendant will be preparing for trial at or around the time

              Defendant’s opening brief will be due, he does not appear to be unavailable.

              Given the strong public interest in records related to Ukraine, former

              Ambassador Marie Yovanovitch, and associates of President Trump,

              Plaintiffs’ proposed briefing schedule is appropriate.

7.         Defendant’s Statement:

      a.      Defendant’s counsel is scheduled to be out of the jurisdiction on another

              matter for two days beginning January 27, 2020, and is currently preparing for

              a jury trial scheduled to begin on February 24, 2020, before the Honorable

              Rudy Contreras.

      b.      In addition to counsel’s schedule, the State Department will need to prepare

              both a Vaughn index and a full search declaration.

      c.      Accordingly, Defendant proposes that the Court set a summary judgment

              briefing schedule as follows:

               i.   the State Department will file its motion for summary judgment on or
                    before March 17, 2020;

              ii.   Plaintiffs will file their cross-motion for summary judgment and
                    opposition to the State Department’s motion on or before April 17,
                    2020;

             iii.   the State Department will file its opposition to the Plaintiffs’ cross-
                    motion and reply in support of its motion on or before May 14, 2020;
                    and

             iv.    Plaintiffs will file their reply in support of its cross-motion on or before
                    June 1, 2020.



                                           -3-
         Case 1:19-cv-01726-TNM Document 16 Filed 01/17/20 Page 4 of 4




Dated:    January 17, 2020          Respectfully submitted,

                                     /s/ John Clopper
                                    JOHN D. CLOPPER, D.C. Bar No. 483227
                                    CLOPPER LAW PC
                                    43 West 43rd St., Suite 95
                                    New York, NY 10036
                                    (646) 926-2500
                                    jclopper@clopperlaw.com

                                    D. Victoria Baranetsky
                                    THE CENTER FOR INVESTIGATIVE
                                    REPORTING
                                    1400 65th St., Suite 200
                                    Emeryville, CA 94608
                                    Telephone: (510) 809-3160
                                    Fax: (510) 849-6141
                                    vbaranetsky@revealnews.org

                                    Counsel for Plaintiffs




                                    JESSIE K. LIU, D.C. Bar No. 472845
                                    United States Attorney

                                    DANIEL F. VAN HORN, D.C. Bar No. 924092
                                    Chief, Civil Division

                                    /s/_Darrell C. Valdez
                                    DARRELL C. VALDEZ, DC Bar # 420232
                                    Assistant United States Attorney
                                    555 4th Street, N.W., Civil Division
                                    Washington, DC 20530
                                    (202) 252-2507
                                    Darrell.Valdez@usdoj.gov

                                    Counsel for Defendant




                                      -4-
